

Exhibit 10.1


PERFORMANCE SHARE UNIT AGREEMENT WITH EMPLOYEE
(Unum Group Stock Incentive Plan of 2017)


THIS AGREEMENT (this “Agreement”), dated as of [Grant Date], is entered into by
and between Unum Group, a Delaware corporation (the “Company”), and [Participant
Name] (the “Employee”).
W I T N E S S E T H
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
1.Grant, Vesting and Forfeiture of Performance Share Units.


(a)Grant. Subject to the provisions of this Agreement and to the provisions of
the Unum Group Stock Incentive Plan of 2017 (as the same may be amended, the
“Plan”), the Company hereby grants to the Employee, as of [Grant Date] (the
“Grant Date”), [Number Granted] Performance Share Units (the “Performance Share
Units”), each with respect to one share of common stock of the Company, par
value $0.10 per Share. All capitalized terms used herein, to the extent not
defined, shall have the meaning set forth in the Plan.


(b)Earning Performance Share Units/Performance Period.


(i)Earning Performance Share Units. Subject to Section 1(b)(ii) and 1(c) below,
the Employee shall earn a percentage of the Performance Share Units in
accordance with Schedule A on the date that the Committee certifies that the
Company has achieved the performance goals set forth on Schedule A, which date
shall be no later than two and a half months after the end of the performance
period extending from January 1, [Year] to December 31, [Year+2], inclusive (the
“Performance Period”).


(ii)Performance Period. Subject to the terms and conditions of this Agreement,
the Performance Share Units earned pursuant to Section 1(b)(i) shall vest and no
longer be subject to any restriction upon the expiration of the Performance
Period.


(c)Termination of Employment.


(i)General. Upon the Employee’s Termination of Employment for any reason (other
than as specified in Section 1(c)(ii) or 1(c)(iii) below) during the Performance
Period, all Performance Share Units still subject to restriction shall be
forfeited.


(ii)Job Elimination or Requalification; Good Reason. In the event of the
Employee’s Termination of Employment during the Performance Period by the
Company as a result of job elimination or requalification, the Employee shall
earn a number of Performance Share Units equal to the product of (x) the number
of Performance Share Units determined in accordance with Section 1(b)(i) and (y)
a fraction, the numerator of which is the number of full and partial months that
have lapsed from the first day of the Performance Period until the date of the
Termination of Employment and the denominator of which is the total number of
months in the Performance Period; provided, that, in the case of the Employee’s
Termination of Employment under such circumstances, the Employee does not breach
the PSU Restrictions (as defined in Section 5 below) and the Employee executes
and submits to the Company within 10 business days following the last day of
each year following such Termination of Employment during the Restricted Period
(as defined in Section 5 below) a certification in the form provided to the
Employee by the Company that states that the Employee has adhered to and
complied with the PSU Restrictions (the “Certification”). Such Performance Share
Units shall be settled at such time as the Performance Share Units would be
settled in accordance with Section 2. For the avoidance of doubt, in the event
that the Employee incurs a Termination of Employment during the Performance
Period by the Company as a result of job elimination or requalification and the
Employee fails to comply with the PSU Restrictions or fails to execute and
submit the Certification, the Performance Share Units will be forfeited. The
benefits and conditions (including the obligations to adhere to and comply with
the PSU Restrictions and the requirement to execute and submit the
Certification) described this Section 1(c)(ii) shall also apply upon a
Termination of Employment by the Employee for Good Reason if the Company has
entered into a separate written agreement with the Employee providing for
payments upon a Termination of Employment for Good Reason not upon or following
a Change in Control, in which case “Good Reason” shall have the meaning ascribed
to it in such agreement; provided, that, if the Employee is eligible for
Retirement at the time of the Employee’s Termination of Employment by the
Employee for Good Reason, the vesting of such Employee’s Performance Share Units
shall be governed by Section 1(c)(iii) below.



--------------------------------------------------------------------------------





(iii)Retirement/Death/Disability; Retirement Definition. In the event of the
Employee’s Termination of Employment during the Performance Period due to the
Employee’s death, Disability or Retirement, the Employee shall earn a number of
Performance Share Units equal to the number of Performance Share Units
determined in accordance with Section 1(b)(i), assuming that the Employee had
remained employed through the Performance Period; provided, that, in the case of
the Employee’s Retirement or Disability, the Employee does not breach the PSU
Restrictions and the Employee (or in the case of the Employee’s Disability, the
Employee’s legal representative on behalf of the Employee, if applicable)
executes and submits to the Company within 10 business days following the last
day of each year during the Restricted Period following such Termination of
Employment the Certification. Such Performance Share Units shall be settled at
such time as the Performance Share Units would be settled in accordance with
Section 2. For the avoidance of doubt, in the event that the Employee incurs a
Termination of Employment during the Performance Period due to the Employee’s
Retirement or Disability and the Employee fails to comply with the PSU
Restrictions or fails to execute and submit the Certification, the Performance
Share Units will be forfeited. For purposes of this Agreement and
notwithstanding section 1(ll) of the Plan, “Retirement” shall mean the
Employee’s Termination of Employment after (x) the attainment of age 65, (y) the
attainment of age 55 and at least 15 years of continuous service if, as of
December 31, 2013, the Employee was a participant in the Company’s long-term
incentive program, was at least age 50 and had at least 10 years of continuous
service, or (z) the attainment of age 60 and at least 15 years of continuous
service, in each case only if such Termination of Employment is approved as a
“Retirement” by (1) the Committee in the case of an Employee who is subject to
Section 16 of the Exchange Act, or (2) the Chief Executive Officer or Executive
Vice President, People and Communications, in the case of all other individuals.
Notwithstanding the foregoing or section 1(ll) of the Plan, in the event that
Employee is subject to the laws of a foreign jurisdiction where the above
definition would violate applicable law, “Retirement” shall mean the Employee’s
Termination of Employment where the Employee ceases employment with the
intention of ceasing to do any further work and on a date that has been agreed
by both the Company and the Employee in writing in advance in compliance with
such local legal requirements.


(iv)Employment. For purposes of this Agreement, employment with the Company
shall include employment with the Company’s Affiliates and successors. Nothing
in this Agreement or the Plan shall confer upon the Employee any right to
continue in the employ of the Company or any of its Affiliates or interfere in
any way with the right of the Company or any such Affiliates to terminate the
Employee’s employment at any time.


2.Settlement of Units.


Subject to Section 9 (pertaining to the withholding of taxes), and except as
otherwise provided in Section 6, as soon as practicable after the date on which
the Performance Period expires and the Committee certifies that the Company has
achieved the performance goals set forth on Schedule A, and in no event later
than two and a half months after the end of the Performance Period, the Company
shall deliver to the Employee or his or her personal representative, in
book-position or certificate form, one Share that does not bear any restrictive
legend making reference to this Agreement for each Performance Share Unit earned
pursuant to this Agreement.
3.Nontransferability of the Performance Share Units.


During the Performance Period and until such time as the Performance Share Units
are ultimately settled as provided in Section 2 above, the Performance Share
Units and Shares covered by the Performance Share Units shall not be
transferable by the Employee by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise; provided, however, that nothing in this
Section 3 shall prevent transfers by will or by the applicable laws of descent
and distribution. Any purported or attempted transfer of such Performance Share
Units or Shares in contravention of this Section 3 shall be null and void.
4.Rights as a Stockholder.


During the Performance Period and until such time as the Performance Share Units
are ultimately settled as provided in Section 2 above, the Employee shall not be
entitled to any rights of a stockholder with respect to the Performance Share
Units (including, without limitation, any voting rights); provided that with
respect to any dividends paid on Shares underlying the Performance Share Units,
such dividends will be notionally accounted for and shall vest and be settled in
cash at such time as, and in the same ratio and only to the extent that, the
underlying Performance Share Units vest and are settled.

5.Confidentiality; Non-Competition; Non-Solicitation; Non-Disparagement.


(a)The Employee acknowledges that during the course of employment or engagement
with the Company and its Affiliates the Employee has received and will continue
to have access and exposure to secret and proprietary information, including but
not limited to information about the Company’s and its Affiliates’ business,
business practices and processes,
2

--------------------------------------------------------------------------------



customers, and prospective customers, the value of which is derived in part from
the fact that the information is not generally known to the public
(“Confidential Information”). The Employee acknowledges that the Company and its
Affiliates have spent significant time, effort and resources protecting the
Confidential Information and that the Confidential Information has contributed
to customer goodwill and is of significant competitive value to the Company and
its Affiliates in the businesses in which they compete, and that the use or
disclosure, even if inadvertent, of the Confidential Information to or for the
benefit of a competitor would cause significant damage to the legitimate
business interests of the Company and its Affiliates. Accordingly, in order to
protect the legitimate business and customer goodwill interests of the Company
and its Affiliates, to protect the Confidential Information against
inappropriate use or disclosure, and in consideration of the grant of and the
opportunity to earn the Performance Share Units in accordance with the
provisions of this Agreement, the Employee hereby covenants and agrees to comply
with the confidentiality, non-competition, non-solicitation and
non-disparagement provisions set forth in this Section 5(a) (collectively, the
“PSU Restrictions”). Except to the extent expressly provided otherwise below,
the Employee agrees to comply with the PSU Restrictions for the period
commencing on the Grant Date and extending through the later of (1) the
expiration of the Performance Period, in the event of the Employee’s Termination
of Employment during the Performance Period (A) by the Company as a result of
job elimination or requalification, (B) by the Employee for Good Reason (if the
Company has entered into a separate written agreement with the Employee
providing for payments upon a Termination of Employment for Good Reason not
following a Change in Control), or (C) due to the Employee’s Retirement or
Disability and (2) the date that is 12 months following the Employee’s
Termination of Employment for any reason (such period, the “Restricted Period”).


(i)The Employee will use Confidential Information gained during employment or
engagement with the Company or any Affiliate for the benefit of the Company only
and, without the prior written consent of the Company, shall not, at any time
during the Restricted Period or thereafter, directly or indirectly, divulge,
reveal or communicate any Confidential Information to any person or entity
whatsoever, or use any Confidential Information for the Employee’s own benefit
or for the benefit of others, other than as required by law or legal process.
For purposes of the foregoing, Confidential Information shall not include
information that was or is available to the Employee on a non-confidential basis
from a source other than the Company or becomes generally available to the
public, other than as a result of disclosure by the Employee.


(ii)The Employee shall not, at any time during the Restricted Period, without
the prior written consent of the Company, directly or indirectly, own, manage,
operate, join, control, or participate in the ownership, management, operation
or control of, or be employed by, consult with, render services for, or be
connected in any other manner with, any Competing Business, whether for
compensation or otherwise. For the purposes of this Agreement, a “Competing
Business” shall be any business in the United States which is engaged in the
sale or provision of employee benefits or other products or services of the type
offered by the Company or its Affiliates (including without limitation, life,
critical illness, income protection, disability, accident, dental, vision, or
hospital indemnity insurance), unless the Employee’s primary duties and
responsibilities with respect to such business are not related to the
management, operation or provision of such products or services. Notwithstanding
the requirements of this paragraph, the Employee shall not be prohibited from
owning less than 1% of any publicly traded corporation, whether or not such
corporation is deemed to be a Competing Business.


(iii)The Employee shall not, at any time during the Restricted Period, without
the prior written consent of the Company, directly or indirectly, either for the
Employee’s own benefit or purpose or for the benefit or purpose of any other
person or entity, solicit, assist, or induce any Covered Employee to terminate
his or her relationship with the Company or its Affiliates (regardless of who
first initiates the communication), or help another person or entity evaluate
any Covered Employee as an employment candidate or offer to employ, call on, or
actively interfere with the Company’s or any Affiliate’s relationship with any
Covered Employee, provided that this paragraph shall not prohibit general
solicitations in the form of classified advertisements or the like in
newspapers, on the internet, or in other media. For purposes of this Agreement,
“Covered Employee” means an individual who is an employee, representative, or
officer of the Company or any Affiliate at the time of the solicitation,
assistance, or inducement or as of the date of the Employee's Termination of
Employment.


(iv)The Employee shall not, at any time during the Restricted Period, without
the prior written consent of the Company, directly or indirectly, either for the
Employee’s own benefit or purpose or for the benefit or purpose of any other
person or entity, use any Confidential Information to solicit or accept any
business from any customers of the Company or any Affiliate, or any broker with
regard to customers of the Company or any Affiliate (regardless of who first
initiates the communication), whom the Employee serviced, solicited or had
contact with while employed or engaged by the Company or any Affiliate.


(v)The Employee shall not, at any time during the Restricted Period, directly or
indirectly, disparage or make any statement, oral or written, public or in
private, which is reasonably foreseeable as harming the Company’s or any
Affiliate’s business interests or impacts negatively on the Company’s or any
Affiliate’s business reputation or reputation in the
3

--------------------------------------------------------------------------------



community. Nothing in this paragraph will be construed to prevent the Employee
from communicating with or responding to a request for information from a
federal, state, administrative agency or court.


(b)Any termination of the Employee’s employment or the termination or expiration
of this Agreement shall have no effect on the continuing operation of this
Section 5.


(c)The terms and provisions of this Section 5 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement shall thereby be affected. The parties hereto
acknowledge that the potential restrictions on the Employee’s future employment
imposed by this Section 5 are reasonable in both duration and geographic scope
and in all other respects. If for any reason any court of competent jurisdiction
shall find any provisions of this Section 5 unreasonable in duration or
geographic scope or otherwise, the Employee and the Company agree that the
restrictions and prohibitions contained herein shall be effective to the fullest
extent allowed under applicable law in such jurisdiction.


(d)The Employee acknowledges and agrees that any breach or threatened breach of
the PSU Restrictions will result in substantial, continuing and irreparable
injury to the Company and/or its Affiliates. Therefore, in addition to any other
remedy that may be available to the Company and/or its Affiliates, the Company
and/or its Affiliates shall be entitled to equitable and/or injunctive relief to
prevent any breach or threatened breach of such provisions, and to specific
performance of each of the terms thereof in addition to any other legal or
equitable remedies that the Company or any Affiliate may have. Without limiting
the foregoing, if the Employee violates any PSU Restrictions, then all of the
Employee’s outstanding Performance Share Units hereunder shall immediately be
forfeited.


6.Adjustment; Change in Control.


In the event of certain transactions during the Performance Period, the
Performance Share Units shall be subject to adjustment as provided in
Section 3(d) of the Plan or any applicable successor provision under the Plan.
Notwithstanding anything in Section 1 to the contrary, subject to Section 3(d)
of the Plan or any applicable successor provision under the Plan, upon the
occurrence of a Change in Control the Performance Share Units shall (i) be
deemed earned in the number of Performance Share Units originally granted as
provided in Section 1(a), without regard to performance (including additional
Performance Share Units acquired upon reinvestment of dividends in accordance
with Section 4), (ii) shall remain outstanding and shall vest and be subject to
restriction until the end of the Performance Period in accordance with Section
1(b)(ii), and (iii) subject to this Section 6, shall be settled by the Company
as provided in Section 2. For purposes of this Agreement, Performance Share
Units that are deemed earned upon, and remain outstanding following a Change in
Control pursuant to this Section 6, shall be referred to as “Assumed PSUs”.
Notwithstanding anything in Section 1 to the contrary, (A) upon a Termination of
Employment of the Employee occurring upon or during the two years immediately
following the date of a Change in Control (but prior to the settlement of the
Employee’s Assumed PSUs) by reason of death, Disability or Retirement, by the
Company without Cause, or by the Employee for Good Reason (as defined in the
Plan, except that if the Employee is covered by a separate written plan or
agreement providing for payments upon a Termination of Employment for Good
Reason upon or within two years following a Change in Control, then as defined
in such plan or agreement), then such Assumed PSUs shall become free of all
restrictions and fully vested and shall be settled as soon as practicable
following the date of Termination of Employment (but not later than 30 days
thereafter); provided, however, in each case, that that any Assumed PSUs that
constitute “nonqualified deferred compensation” as defined under Section 409A of
the Code shall, to the extent necessary to avoid the imposition of penalty taxes
under Section 409A of the Code, only be so settled if the Change in Control
constitutes a “change in control event” within the meaning of Section 409A of
the Code and shall otherwise only be settled on the earliest date permissible
under Section 409A of the Code; (B) upon a Termination of Employment of the
Employee occurring more than two years following the date of a Change in Control
(but prior to the settlement of the Employee’s Assumed PSUs) by reason of death,
Disability or Retirement, then such Assumed PSUs shall become free of all
restrictions and fully vested and shall be settled in accordance with Section 2
hereof; and (C) upon a Termination of Employment of the Employee occurring more
than two years following the date of a Change in Control (but prior to the
settlement of the Employee’s Assumed PSUs) by the Company without Cause or by
the Employee for Good Reason (as defined in the Plan, except that if the
Employee is covered by a separate written agreement providing for payments upon
a Termination of Employment for Good Reason not following a Change in Control,
then as defined in such agreement), then a portion of such Employee’s Assumed
PSUs, equal to the full value of the Assumed PSUs multiplied by a fraction, the
numerator of which is the number of full and partial months that have lapsed
from the first day of the Performance Period until the date of the Termination
of Employment and the denominator of which is the total number of months in the
Performance Period, shall become free of all restrictions and be vested and
shall be settled in accordance with Section 2 hereof (for the avoidance of
doubt, if an Employee who is eligible for Retirement incurs a Termination of
Employment by the
4

--------------------------------------------------------------------------------



Company without Cause or by the Employee for Good Reason, the vesting of such
Employee’s Assumed PSUs shall be governed by subsection (B) hereof). Nothing in
this Section 6 shall preclude the Company from settling, upon a Change in
Control, any Performance Share Units (to the extent effectuated in accordance
with Treasury Reg. § 1.409A-3(j)(4)(ix)).
7.Payment of Transfer Taxes, Fees and Other Expenses.


The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Employee in
connection with the Performance Share Units, together with any and all other
fees and expenses necessarily incurred by the Company in connection therewith.
8.Other Restrictions.


(a)The Performance Share Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any applicable law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Performance Share Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.


(b)If the Employee is an insider as described under the Company’s Insider
Trading Policy (as in effect from time to time and any successor policies), the
Employee shall be required to obtain pre-clearance from the General Counsel or
Securities Counsel of the Company prior to purchasing or selling any of the
Company’s securities, including any shares issued upon vesting of the
Performance Share Units, and may be prohibited from selling such securities
other than during an open trading window. The Employee further acknowledges
that, in its discretion, the Company may prohibit the Employee from selling such
securities even during an open trading window if the Company has concerns over
the potential for insider trading.


9.Taxes and Withholding.


No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income,
employment or other tax purposes with respect to any Performance Share Units,
the Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, federal, state, local and foreign taxes that
are required by applicable laws and regulations to be withheld with respect to
such amount. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Employee with this Section 9, and the Company
shall, to the extent permitted by law, have the unilateral right to deduct any
such taxes from any payment otherwise due to the Employee, including deducting
such amount from the delivery of shares upon settlement of the Performance Share
Units that gives rise to the withholding requirement.
10.Notices.


All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Employee:
At the most recent address on file at the Company


If to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: Executive Compensation, Human Resources
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 10. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.
5

--------------------------------------------------------------------------------



11.Effect of Agreement.


This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
12.Laws Applicable to Construction; Consent to Jurisdiction.


The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Performance Share Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.
13.Severability.


The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
14.Conflicts and Interpretation.


Except with regard to the definition of “Retirement” set forth in Section
1(c)(iii) hereof, in the event of any conflict between this Agreement and the
Plan, the Plan shall control. In the event of any ambiguity in this Agreement,
or any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan. The Employee hereby acknowledges that a copy of the Plan has been made
available to him and agrees to be bound by all the terms and provisions thereof.
The Employee and the Company each acknowledge that this Agreement (together with
the Plan) constitutes the entire agreement and supersedes all other agreements
and understandings, both written and oral, between the parties or either of
them, with respect to the subject matter hereof.
15.Amendment.


The Company may modify, amend or waive the terms of the Performance Share Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
16.Section 409A.


It is the intention of the Company that the Performance Share Units shall either
(a) not constitute “nonqualified deferred compensation” as defined under Section
409A of the Code, or (b) comply in all respects with the requirements of Section
409A of the Code and the regulations promulgated thereunder, such that no
delivery of or failure to deliver Shares pursuant to this Agreement will result
in the imposition of taxation or penalties as a consequence of the application
of Section 409A of the Code. Performance Share Units that (i) constitute
“nonqualified deferred compensation” as defined under Section 409A of the Code
and (ii) vest as a consequence of the Employee’s termination of employment shall
not be delivered until the date that the Employee incurs a “separation from
service” within the meaning of Section 409A of the Code (or, if the Employee is
a “specified employee” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, the date that is six months following the
date of such “separation from service”). If the Company determines after the
Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may make such an amendment, notwithstanding Section 15 above,
effective as of the Grant Date or any later date, without the consent of the
Employee.
17.Headings.


The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.
6

--------------------------------------------------------------------------------



18.Counterparts.


This Agreement may be executed in counterparts, which together shall constitute
one and the same original.
19.Waiver and Release.


In consideration for the granting of the Performance Share Units, the Employee
hereby waives any and all claims whether known or unknown that the Employee may
have against the Company and its Subsidiaries and Affiliates and their
respective directors, officers, shareholders, agents or employees arising out
of, in connection with or related to the Employee’s employment, except for
(1) claims under this Agreement, (2) claims that arise after the date hereof and
obligations that by their terms are to be performed after the date hereof,
(3) claims for compensation or benefits under any compensation or benefit plan
or arrangement of the Company and its Subsidiaries and Affiliates, (4) claims
for indemnification respecting acts or omissions in connection with the
Employee’s service as a director, officer or employee of the Company or any of
its Subsidiaries and Affiliates, (5) claims for insurance coverage under
directors’ and officers’ liability insurance policies maintained by the Company
or any of its Subsidiaries or Affiliates, (6) any right the Employee may have to
obtain contribution in the event of the entry of judgment against the Company as
a result of any act or failure to act for which both the Employee and the
Company or any of its Subsidiaries or Affiliates are jointly responsible, or (7)
claims under the California Fair Employment and Housing Act. The Employee waives
any and all rights under the laws of any state (expressly including but not
limited to Section 1542 of the California Civil Code), which is substantially
similar in wording or effect as follows:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his favor at the time of executing the
Release and that, if known by him or her, would have materially affected his
settlement with the debtor or released party.
This waiver specifically includes all claims under the Age Discrimination in
Employment Act of 1967, as amended. The Employee acknowledges that the Employee
(a) has been advised to consult an attorney in connection with entering into
this Agreement; (b) has 21 days to consider this waiver and release; and (c) may
revoke this waiver and release within seven days of execution upon written
notice to Legal Counsel, Employment and Labor, Law Department, Unum Group, 1
Fountain Square, Chattanooga, Tennessee 37402. The waiver and release will not
become enforceable until the expiration of the seven-day period. If the waiver
and release is revoked during such seven-day period, the grant shall be void and
of no further effect.
20.Confidentiality of Schedule A to this Agreement.


By executing this Agreement, the Employee acknowledges and agrees that the
provisions of Schedule A to this Agreement shall be deemed confidential
information (except with respect to information that becomes generally available
to the public other than as a result of disclosure by the Employee, and then
only to such extent), and that the Employee will keep confidential all such
provisions and shall not disclose them, directly or indirectly, to any person
other than the Employee’s legal advisor as necessary in obtaining legal advice
(provided that such advisor is informed of the confidential nature of such
provisions and is subject to confidentiality and non-disclosure duties or
obligations with respect to such provisions that are no less restrictive than
those contained in this Section) or as required by law or legal process.
21.Clawback.


Notwithstanding any provisions in this Agreement to the contrary, any Shares or
other amounts paid or provided to the Employee pursuant to this Agreement
(including any gains realized on Shares issued pursuant to this Agreement),
which Shares or amounts are subject to recovery under any law, government
regulation, stock exchange listing requirement, or any policy adopted by the
Company from time to time, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation, stock
exchange listing requirement, or policy as in effect from time to time.
22.Disclosures.


Nothing in this Agreement (including Schedule A hereto) shall be construed to
restrict the Employee’s ability to make a confidential disclosure of any trade
secret or other confidential information, without notice to or approval by the
Company, to a government official or an attorney for the sole purpose of
reporting or assisting in the investigation of a suspected violation of law and
the Employee shall not be held liable under this Agreement or under any federal
or state trade secret law for any such disclosure.
7

--------------------------------------------------------------------------------



23.Foreign Jurisdictions.


This Agreement shall be construed, interpreted and applied in such a manner as
shall be necessary to comply with any legal or regulatory requirements of any
non-United States jurisdiction to which the Employee is or becomes subject. The
Company hereby delegates to each of the officers of the Company the authority
for the interpretation of such matters, whose interpretations shall be final,
binding and conclusive on the Employee and all individuals claiming any rights
or benefits hereunder. The following provisions shall also apply only with
respect to non-U.S. employees:


(a)The Employee shall have no rights under any employment agreement (or any
alleged breach of it), whether on termination of his or her employment (whether
lawfully or in breach) or otherwise, to any damages for breach of contract in
respect of the loss of any benefits or any rights (including the grant or
vesting of any share options or equity incentives) that he or she may have
received had he or she continued to have been employed.


(b)By executing this Agreement, the Employee also agrees to, and shall be deemed
to have provided to the Company, the data protection and monitoring
acknowledgement set forth in Schedule 1 attached hereto.


[Signature Page Follows]
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.
Date: [Acceptance Date] 
EMPLOYEE: [Participant Name]
[Electronic Signature]UNUM GROUPBy:[Authorized Signature][Name][Title]



9


--------------------------------------------------------------------------------





Schedule A
Subject to the terms and conditions of the Agreement, the Employee shall earn a
percentage of the Performance Share Units based on the following two steps.
First, the number of Performance Share Units will be determined based on the
following chart:

Performance Metrics*Percentage of
Performance Share Units EarnedAverage Three-Year After-Tax Adjusted Operating
Earnings Per ShareAverage Three-Year Adjusted Operating
Return on Equity  50%$[ ][ ]%[…]$[ ][ ]%[…]$[ ][ ]%[…]$[ ][ ]%[…]$[ ][ ]%[…]$[
][ ]%[…]$[ ][ ]%[…]$[ ][ ]%150%$[ ][ ]%

*If Additional Adjustment Items are applied to actual performance metrics,
applicable adjustments may also be made to the targets listed in this table.
Each of the performance metrics above shall be weighted equally at 50 percent.
Results that are in between the numbers appearing on the chart shall be
interpolated on a straight line basis and then rounded to the nearest tenth of a
percentage.
Second, the final number of Performance Share Units earned will be determined by
adjusting the number of Performance Share Units derived from the chart above and
multiplying it by the TSR Factor as set forth in the chart below based on the
TSR Percentile Ranking (as defined below):

TSR Percentile RankingTSR Factor75% or above1.262.5%1.150%142.5%0.935% or
below0.8

If the TSR Percentile Ranking is in between the numbers appearing on the chart,
the TSR Factor shall be calculated based on straight line interpolation, rounded
to the nearest hundredth of a point, with the final number of Performance Share
Units earned rounded to three decimal places.
“Additional Adjustment Items” shall mean any of the following to the extent not
included or assumed in the Company’s financial plans for fiscal years [Year] to
[Year+2] as of the date of this Agreement: (i) adjustments resulting from
accounting policy changes, legal or regulatory rule or law changes; (ii) the
impact of any acquisitions, divestitures or block reinsurance transactions;
(iii) adjustments to the closed block of business; (iv) the effect of any
regulatory, legal or tax settlements; (v) the effect of changes to strategic
asset allocation; (vi) debt issuance, repurchasing or retirement, or stock
repurchase or issuance; (vii) the effect of differences between actual foreign
currency exchange rates and those assumed in the financial plans; (viii) fees or
assessments, including tax assessments, from legislation enacted after the date
hereof; and (ix) the effect of a global pandemic or other economic and
environmental pressures negatively impacting results.
“Adjusted Operating Return on Equity” shall mean, with respect to a fiscal year,
the Company’s After-Tax Adjusted Operating Earnings for such fiscal year divided
by the average of the beginning and end of year stockholders’ equity for such
fiscal year, adjusted to exclude the accumulated net unrealized gain or loss on
securities, the accumulated net gain or loss on cash flow hedges and any
Additional Adjustment Items, expressed as a percentage.
“After-Tax Adjusted Operating Earnings Per Share” shall mean, with respect to a
fiscal year, the Company’s after-tax net income or loss for such fiscal year,
adjusted to exclude after-tax net realized investment gains or losses and any
Additional
A-1

--------------------------------------------------------------------------------



Adjustment Items (“After-Tax Adjusted Operating Earnings”), divided by the
weighted-average number of shares of common stock of the Company outstanding for
such fiscal year (assuming dilution).
“Average Three-Year Adjusted Operating Return on Equity” shall mean the average
of the Adjusted Operating Return on Equity for each of the Company’s fiscal
years ending on December 31, [Year], [Year+1] and [Year+2].
“Average Three-Year After-Tax Adjusted Operating Earnings Per Share” shall mean
the average of the After-Tax Adjusted Operating Earnings Per Share for each of
the Company’s fiscal years ending on December 31, [Year], [Year+1] and [Year+2].
“Peer Group” shall mean the following group of peer companies: [List of Peer
Companies]. A company shall be removed from the Peer Group if it: (i) ceases to
be a domestically domiciled publicly traded company on a national stock exchange
or market system, unless such cessation of such listing is due to a low stock
price or low trading volume; (ii) has gone private; (iii) has reincorporated in
a foreign (e.g., non-U.S.) jurisdiction, regardless of whether it is a reporting
company in that or another jurisdiction; or (iv) has been acquired by another
company (whether by another company in the Peer Group or otherwise, but not
including internal reorganizations) or has sold all or substantially all of its
assets. A company that is removed from the Peer Group before the end of the
Performance Period will be excluded from the calculation of TSR Percentile
Ranking.
“Total Shareholder Return” shall mean total shareholder return as applied to the
Company or any company in the Peer Group, determined by comparing the average of
the applicable company’s closing stock prices over the 20 trading days
immediately preceding the first day of the Performance Period with the average
of the applicable company’s closing stock prices over the last 20 trading days
of the Performance Period, including dividends and distributions made or, with
respect to which a record date has occurred, declared (assuming such dividends
or distributions are reinvested in the common stock of the Company or any
company in the Peer Group) during the Performance Period.
“TSR Percentile Ranking” shall mean the relative ranking of the Company’s Total
Shareholder Return as compared to the Total Shareholder Returns of the Peer
Group companies, expressed as a percentile ranking.
Except as provided in Section 20 or 22, of the Agreement, the provisions of this
Schedule A are strictly confidential and shall not be disclosed, directly or
indirectly, to any person other than the Employee’s legal advisor as necessary
in obtaining legal advice (provided that such advisor is informed of the
confidential nature of such information and is subject to confidentiality and
non-disclosure duties or obligations with respect to such information that are
no less restrictive than the provisions of Section) or as required by law or
legal process.


A-2


--------------------------------------------------------------------------------





SCHEDULE 1 (FOR NON-U.S. EMPLOYEES)


Data Protection and Monitoring Acknowledgement
To: [Name of Employer] (the “Company”)
I hereby acknowledge having been informed that the Company and Affiliates may
hold and process information about me for legal, personnel, administrative and
management purposes and, in particular, collecting and processing: (a) contact
information to create and maintain my employee records, grant me access to
internal systems, manage an internal employee directory, and communicate with me
for business purposes or emergencies; (b) national identification information to
ensure my eligibility to work; (c) information about the duration of sick leave
to monitor sick leave and sick pay, to administer benefits and take decisions as
to my fitness to work or the need for adjustments in the workplace; (d)
performance and job-related information, qualifications, and professional
memberships to administer performance reviews, benefits and other awards, staff
restructuring, conflict of interest reporting, as well as assess my personal and
professional development; (e) disciplinary, capability, and conduct information
required to carry out disciplinary and grievance procedures, internal
investigations and considering reports (which may be submitted anonymously)
under any whistle-blowing procedure; (f) any information relating to criminal
proceedings in which I have been involved to determine my suitability for
certain jobs; and (g) financial, salary, and benefits information for the
payment of wages and other benefits; (h) biometric information to monitor and
record my hours of work where permitted by law; and (i) beneficiaries,
dependents, and emergency contact information to administer benefits and contact
the designated contacts in the case of emergency (my “Personal Data”).


I understand that, notwithstanding anything to the contrary herein, Company may
process my Personal Data without my consent under certain lawful bases,
including when processing is necessary for the performance of a contract to
which I am a party; when processing is necessary for compliance with a legal
requirement; or when processing is necessary to protect vital interests.


I agree that the Company may make my Personal Data available to Affiliates,
those who provide products or services to the Company and Affiliates (such as
advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organizations, current or
potential investors and potential purchasers of the Company or the business in
which I work. I agree that the Company may use and make my Personal Data
available to third parties to comply with obligations to third parties;
establish or defend legal claims or allegations; and detect security incidents,
protect against malicious deceptive, fraudulent, or illegal activity.


I understand that my Personal Data may be transferred to any Affiliate
established outside the European Economic Area, and in particular to the United
States. I acknowledge that these countries may not have laws in place to
adequately protect my privacy, but that a Data Transfer Agreement which utilized
EU Model Clauses has been implemented with such Affiliates.


I understand that all communications (whether by telephone, email or any other
means) which are transmitted, undertaken or received using Company property or
on Company premises will be treated by the Company as work related and are
subject to occasional interception, recording and monitoring without further
notice. I do not regard any such communications as private and I consent to such
interception, recording and monitoring.


Interception, recording and monitoring of communications is intended to protect
the Company’s business interests (for example, but without limitation, for the
purposes of quality control, security of communication and IT systems,
record-keeping and evidential requirements, detection and prevention of criminal
activity or misconduct and to assist the Company to comply with relevant legal
requirements). I acknowledge that intercepted communications may be used as
evidence in any disciplinary or legal proceedings.


I understand that I have the right to withdraw my agreement to the collection
and processing of Personal Data. If I would like to withdraw my agreement, I can
contact the Privacy Office at privacy@unum.com or 1-877-684-1241.


I have read, understood and agreed to the above of my own free will.



